[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE #102
"Superior Court cases have held that a simple breach of CT Page 12379 contract, even if intentional, does not amount to a violation of [CUTPA. Rather,] a [claimant] must show substantial aggravating circumstances attending the breach to recover under the act. . . . However, the same facts that establish a breach of contract claim may be sufficient to establish a CUTPA violation." (citations omitted; internal quotation marks omitted.) Concom,Inc. v. Redmon Sport, Inc., Superior Court, judicial district of Stamford-Norwalk at Stamford, Docket No. 147896 (Sept. 26, 1996, Mintz, J.).
In the present case, the plaintiffs allege only a simple breach of contract. The plaintiffs fail to allege "substantial aggravating" facts which establish a cause of action for a violation of the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110a, et seq.
Count three of the plaintiffs' complaint is legally insufficient. The motion to strike, therefore, is granted.
MINTZ, J.